Citation Nr: 1038940	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  99-11 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a nasal obstruction.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and K.M.


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1968 to June 1970 and from September 1988 to February 1998.  
He also served in the Army Reserve from June 1970 to August 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 1998 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2003, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the record.

In April 2004, March 2007, and January 2009, the Board remanded 
the claim of service connection for nasal obstruction for further 
development.  In the Board remands, the Board ordered the Veteran 
examined and requested that the examiner identify whether a nasal 
obstruction was present and if so, whether it was related to the 
Veteran's service.  The VA examinations occurred in June 2004, 
April 2007, and March 2009.  In each instance, the examiner 
issued a report.  After reviewing the findings and conclusions of 
the three of examiners, the Board finds the VA examination 
reports are in compliance with 38 C.F.R. § 3.159(c) (4), that is, 
sufficient competent medical evidence to make a fully informed 
decision on the claim.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).

In June 2010, the Veteran's representative raised the claims of 
service connection for a dental condition and for sleep apnea, 
which are referred to a Regional Office for appropriate action. 



FINDING OF FACT

A nasal obstruction is not currently shown.


CONCLUSION OF LAW

A nasal obstruction was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 
2009; 38 C.F.R. § 3.303 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 



The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided post-adjudication VCAA notice by letters, dated 
in August 2001, April 2004, March 2006, July 2006, and in the 
July 2006 supplemental statement of the case.  The notice 
included the type of evidence needed to substantiate the 
underlying claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his authorization 
VA would obtain any non-Federal records on his behalf.  The 
notice included the provisions for the effective date of a claim 
and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-
86 (2006) (notice of the elements of the claim). 

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that the 
notice must precede the adjudication.  The timing error was cured 
by content-complying VCAA notice after which the claim was 
readjudicated as evidenced by the supplemental statement of the 
case, dated in June 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, VA 
records, private medical records, records from a naval hospital, 
and records of the Social Security Administration.  He was 
afforded VA examinations in June 2004, December 2007, and March 
2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303 (a).

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).

To establish entitlement to VA disability compensation, there 
must be a current disability.  Chelte v. Brown, 10 Vet. App. 268, 
271 (1997). 

Facts 

The Veteran had two periods of active duty from June 1968 to June 
1970 and from September 1988 to February 1998.  

The first period of active duty, including the entrance 
examination in November 1967 and the separation examination in 
March 1970, did not show any complaint, finding, history, 
treatment, or diagnosis of a nasal obstruction. 

From June 1970 to August 1988, while the Veteran was in the 
reserves, he underwent a total of five examinations, August 1974, 
September 1976, October 1979, April 1984, and September 1987, all 
of which are silent concerning a nasal obstruction or any nasal 
condition.

In his second period of active duty, on examination in January 
1989 there was no notation of a nasal obstruction or any other 
nasal condition. On an examination in July 1992, the Veteran 
indicated that he did not know if he had a history of nose 
trouble, but he did give a history of sinusitis.  On physical 
examination, the nasal examination was normal.  In July 1997, the 
Veteran gave a history of frequent colds and sinusitis but no 
history of nasal problems, and the nasal examination was normal.  
In September 1997, during treatment for a respiratory ailment, 
the nasal examination was within normal limits.  In November 
1997, it was noted that the Veteran had difficulty breathing 
through his left nasal passage since August 1969.  On separation 
examination, the examiner marked normal for the nasal evaluation. 

After separation, at a screening examination for private 
employment in December 1998, there was no mention of any nasal 
condition or finding.

On three occasions, in April 2001, July 2001, and October 2001, 
the Veteran had a normal nasal septum, pink mucosa, and no nasal 
discharge.



In January 2002, the Veteran was treated for an upper respiratory 
infection and his medical providers noted there were no symptoms 
of nasopharyngeal pathology.  A month later, in February 2002, 
the Veteran's nasal septum was described as normal.

In July 2003, the Veteran testified that he began to notice 
problems after serving in Somalia and had what he recalled as an 
obstruction on the left side.  This lead to a decline in his 
sense of smell.  He testified that no doctor has ever advised him 
as to what exactly is causing his symptoms.  He did not believe 
there was a physical blockage.  

In June 2004, the Veteran underwent a VA examination.  The 
Veteran complained of difficulty breathing through the nose.  The 
pertinent finding was a small convexity of the right nasal 
septum.  

In December 2007, the Veteran underwent a second VA examination.  
There was no history of nasal trauma.  The Veteran complained of 
nasal congestion.  The examiner found no nasal obstruction such 
as polyps, septal deviation, hypertrophy, or turbinates from 
bacterial rhinitis.  Similarly, the Veteran did not suffer from 
rhinoscleroma, tissue loss, scarring, or nasal deformity, 
Wegener's granulomatosis, or granulomatous infection.  The 
diagnosis was a normal nasal examination.  

On VA examination in March 2009, the Veteran stated his symptoms 
occurred intermittently with periods of remissions.  He stated 
that he had not been treated for the condition and did not recall 
any nasal injury before, during, or after service.  The VA 
examiner did notice a mild right nose deviation in the bridge of 
the Veteran's nose which was not associated with a septal 
deviation, obstructive airflow, or asymmetrical airflow.  
Similarly, the Veteran did not suffer from rhinoscleroma, tissue 
loss, scarring, nose deformity, Wegener's granulomatosis, or 
granulomatous infection. 






The VA examiner concluded the Veteran had a normal nasal 
examination without an obstruction of the nasal air passage and 
that the Veteran only presented a subjective history, that there 
were no subjective or objective symptoms at the time of the 
examination, and that the symptoms that the Veteran did describe 
were due to natural aging or the Veteran's weight.  The examiner 
explained that throughout the medical evidence the Veteran would 
describe more difficulty with one side such as the left and then 
later he had more difficulty with the other side, which was a 
part of normal nasal function and anatomy.  The VA examiner 
expressed the opinion that there was no plausible nexus to 
service.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The record does not show that the Veteran 
was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) 
do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.



The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence. Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 
1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is 
to be done by the Board).)

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

On the basis of the service treatment records alone, a nasal 
obstruction was not affirmatively shown to have been present 
during service and service connection under 38 U.S.C.A. §§ 1110 
and 1131 and 38 C.F.R. § 3.303(a) is not established.

On the question of whether service connection may be granted on 
the basis that the claimed condition was first documented after 
service, considering all the evidence, including that during and 
after service, under 38 C.F.R. § 3.303(d), although the Veteran 
is competent to describe symptoms such as nasal congestion and 
difficulty breathing, a nasal obstruction is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence of nasal 
pathology therefore is medical in nature, that is, not capable of 
lay observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (A witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.).  Competency is a question of fact, which is to be 
addressed by the Board.  Jandreau at 1377.

A nasal obstruction is not a simple medical condition because it 
is not a condition a lay person can perceive through the senses 
as distinguished from an opinion or conclusion from one's own 
personal observation.  

Where, as here, there is a question of a diagnosis of a 
disability not capable of lay observation by case law and the 
disability is not a simple medical condition competent medical 
evidence is required to substantiate the claim.   Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer a 
medical diagnosis. 38 C.F.R. § 3.159. 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or 
experience, that is, competent to offer a diagnosis of nasal 
obstruction.  38 C.F.R. § 3.159.

To the extent the Veteran's statements and testimony are offered 
as proof that nasal obstruction was present in service, the 
Veteran's statements and testimony are not competent evidence, 
and the statements and testimony are excluded, that is, the 
statements and testimony are not to be considered as competent 
evidence favorable to claim.  




The Veteran has asserted that he has had symptoms of nasal 
obstruction since service.  Although the Veteran is competent to 
describe symptoms, the assertion of continuity is not credible 
because the Veteran's most recent statements and testimony of 
continuity are inconsistent with the other evidence of record.   
For example, for first period of active duty, there was no 
complaint, finding, history, treatment, or diagnosis of a nasal 
obstruction.  From June 1970 to August 1988, the Veteran was in 
the reserves and the record is silent concerning a nasal 
obstruction or any nasal condition.  In his second period of 
active duty, in November 1997, it was noted that the Veteran had 
difficulty breathing through his left nasal passage since August 
1969, but there was no finding of a nasal obstruction, including 
on separation examination. 

After service, there was no mention of any nasal condition or 
finding on a screening examination for employment in December 
1998.  On three occasions in 2001 and in 2002, the Veteran had a 
normal nasal septum. 

The Board finds that the Veteran's history and the findings more 
contemporaneous with service to be more probative than the most 
recent assertions made years after service. 

Also, the absence of evidence of symptoms since service and to 
2002 interrupts continuity and is persuasive evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

In this case, the lack of continuity of symptomatology in the 
record outweigh the Veteran's statements and testimony of 
continuity made in conjunction with his current claim.




Also, while the Veteran is competent to report a contemporaneous 
medical diagnosis, the first contemporaneous documentation of 
record of deviated septum was in 2004, years after service.  And 
under Jandreau, although the Veteran is competent in describing 
symptoms which support a later diagnosis by a medical 
professional, the VA examiner did not express an opinion that the 
deviated septum was the result of an injury, disease, or event in 
service or was the cause of any nasal obstruction. 

Where the determination involves a question of causation, under 
certain circumstances, a lay person is competent to offer an 
opinion on a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

In this case, the cause of a nasal obstruction cannot be 
determined by the Veteran's own personal observation without 
having specialized education, training, or experience.  38 C.F.R. 
§ 3.159 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of any nasal obstruction.  Here 
the Veteran's lay opinion on causation is not competent evidence 
and his opinion on causation cannot be considered as evidence 
favorable to the claim. 

Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, as here, competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.




On VA examinations in December 2007 and in March 2009, both VA 
examiners found no evidence of a nasal obstruction.  The VA 
examiner in March 2009 found that the symptoms were due to aging 
or normal anatomy and concluded there was no nasal obstruction.  
This medical evidence is uncontroverted and opposes, rather than 
supports, the claim.

As the Board may consider only competent and credible evidence to 
support its finding, and as there is no competent or credible 
evidence of current nasal obstruction due to an injury, disease, 
or event in service, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim of 
service connection for the reasons articulated, the benefit- of-
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for nasal obstruction is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


